Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 29, 1977, convicting him of *827endangering the welfare of a child, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The guilt of defendant was not established beyond a reasonable doubt. Hopkins, J. P., Damiani, Gulotta and Hawkins, JJ., concur.